       Case: 5:20-cv-00634-SL Doc #: 23 Filed: 04/28/21 1 of 9. PageID #: 664




                      IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



ALFRED PARKS JR.,                               )   CASE NO. 5:20-CV-00634
                                                )
                                                )   JUDGE SARA LIOI
             Plaintiff,
                                                )
                                                )   MAGISTRATE JUDGE
      v.
                                                )   WILLIAM H. BAUGHMAN, JR.
                                                )
SOCIAL SECURITY
                                                )   REPORT AND RECOMMENDATION
ADMINISTRATION,
                                                )
                                                )
             Defendant.                         )




                                        Introduction

        Before me by referral1 is an action under 42 U.S.C. § 405 by Alfred Parks, Jr.

 seeking judicial review of 2019 decision of the Commissioner of Social Security that

 denied Parks ’2018 application for disability insurance benefits.2 The Commissioner has

 answered3 and filed the transcript of the administrative proceedings.4 Pursuant to the initial




 1
   The matter was referred to me under Local Rule 72.2 by United States District Judge
 Sara Lioi.
 2
   ECF No. 1.
 3
   ECF No. 13.
 4
   ECF No. 14.

                                               1
      Case: 5:20-cv-00634-SL Doc #: 23 Filed: 04/28/21 2 of 9. PageID #: 665




order of the district judge,5 as well as my initial6 and procedural orders,7 the parties have

filed briefs,8 together with fact sheets9 and charts.10 The parties have met and conferred

with the goal of reducing and/or clarifying the issues.11 They have participated in a

telephonic oral argument.12

       For the following reasons, I will recommend that the decision of the Commissioner

be reversed and the matter remanded, as is more fully set forth below.




                                  The ALJ’s Decision

       Parks, who was 41 years old at the time of the hearing, is a high school graduate

who attended two years of community college.13 At the time he stopped working in

September 2017 he was employed as a surgical processor who cleaned and sterilized

surgical instruments.14 The ALJ determined that Parks has two severe impairments:




5
  ECF No. 5.
6
  ECF No. 7.
7
  ECF No. 15.
8
  ECF Nos. 17 (Parks), 18 (Commissioner).
9
  ECF Nos. 16 (Parks), 19 (Commissioner).
10
   ECF No. 17, Attachment (Parks).
11
   ECF No. 20.
12
   ECF No. 22.
13
   Tr. at 62.
14
   Id. at 61-62, 66.

                                             2
       Case: 5:20-cv-00634-SL Doc #: 23 Filed: 04/28/21 3 of 9. PageID #: 666




osteoarthritis of his hips and tachycardia.15 But the ALJ also determined that Parks did not

meet or medically equal a listed impairment.16

       After considering the evidence, which included the opinions of two state agency

consultants that the ALJ judged to be persuasive,17 the ALJ concluded that Parks has the

residual functional capacity (RFC) to perform sedentary work with the following additional

restrictions:

              No climbing of ladders, ropes or scaffolds, kneeling or crawling; occasional
       climbing of ramps and stairs, balancing, stooping, and crouching; and no exposure
       to hazards (heights, machinery, commercial driving).18
       Under the terms of the RFC, Parks was found not capable of performing any past

relevant work.19 With the assistance of testimony from a vocational expert (VE), and

considering Parks ’age, education, work experience and RFC, the ALJ then found that

Parks was able to perform the duties of three occupations for which jobs exist in significant

numbers in the national economy: document preparer, touch-up screener and patcher.20

Parks was then found not disabled.21

                               Issues on judicial review

       Park raises two issues on judicial review:



15
   Id. at 16.
16
   Id. at 16-17.
17
   Id. at 20.
18
   Id. at 17.
19
   Id. at 21.
20
   Id. at 22.
21
   Id. at 23.

                                             3
       Case: 5:20-cv-00634-SL Doc #: 23 Filed: 04/28/21 4 of 9. PageID #: 667




              1.     The ALJ erred at Step Three when he found that Parks did not meet
       the requirements of Listing 1.02A. The evidence demonstrates that Parks ’avascular
       necrosis of his bilateral hips severely limits his ability to ambulate effectively.22
               2.    The ALJ’s RFC finding is not supported by substantial evidence when
       the ALJ failed to fully and fairly evaluate Parks ’avascular necrosis of the bilateral
       hips.23



                                    The Parties’ Arguments

1.     Parks

       Parks asserts that he suffers from major dysfunction of both hips, as is shown by

examination notes and x-rays from January, February and August 2018.24 He argues that

at Step Three the ALJ improperly relied on an emergency room visit from November 2017

that showed normal range of motion in all four extremities and a January 2018 office

examination that showed Parks could heel walk, toe walk and tandem gait without

difficulty, as well as citing to his ability to be independent in activities of daily living.25

       By contrast to this evidence, Parks points out that by January of 2018 he was having

difficulty walking and was using a cane.26 An x-ray in February 2018 documented that he

had end stage bilateral hip osteoarthritis and was suffering from severe avascular necrosis

of the bilateral hips with the right more symptomatic than the left.27 Several months later,



22
   ECF No. 17 at 1.
23
   Id.
24
   Id. at 10 (citing transcript).
25
   Id. at 11 (citing transcript).
26
   Id. at 10 (citing transcript).
27
   Id.

                                                4
       Case: 5:20-cv-00634-SL Doc #: 23 Filed: 04/28/21 5 of 9. PageID #: 668




in August 2018, Dr. Matthew Kraay, M.D., a treating physician, noted that when Parks

walks, he has to put his left leg behind his right leg, is very unsteady and at risk of falling.28

One month later, in September 2018, Dr. Kraay noted that Parks cannot rotate from an

extremely external rotated position of both hips, which makes it incredibly difficult to walk

or even sit.29

       In December 2018, Dr. Kraay performed a total right complex hip replacement.30

At a follow-up examination in January 2019, Dr. Kraay advised Parks that he could

schedule his left hip replacement in “a couple of months” and could now stop wearing an

abduction brace and progress to using a cane.31

       Parks essentially argues that the objective evidence supports a finding that he met

Listing 1.02A and that his complaints of pain, which are substantiated in Dr. Kraay’s notes,

were improperly discredited in formulating the RFC.32

2.     The Commissioner

       The Commissioner, for his part, maintains first that the ALJ properly found that

Parks did not meet Listing 1.02A because the evidence shows that he did not need an

ambulatory device for each hand, as required, and because neither state agency consultant

opined that he met the listing.33 Further, the Commissioner contends that the ALJ correctly


28
   Tr. at 411.
29
   Id. at 421.
30
   Id. at 502.
31
   Id. at 460.
32
   ECF No. 17 at 121-3.
33
   ECF No. 18 at 10-11.

                                                5
       Case: 5:20-cv-00634-SL Doc #: 23 Filed: 04/28/21 6 of 9. PageID #: 669




discredited Parks ’complaints of pain, citing the 2017 and early 2018 medical evidence, as

well as Parks ’activities of daily living, and then noting that both state agency consultants

concluded that Parks could perform sedentary work, with restrictions.34

                                         Analysis

       This case is largely analyzed under the well-known substantial evidence standard,

which need not be re-stated here.

       Dr. Elizabeth Roseberry, M.D., the first state agency reviewer, gave her opinion on

Parks ’functional abilities on February 20, 201835 and so never saw Dr. Kraay’s notes from

August 2018 forward documenting Parks“ ’progressive difficulty walking in the past six to

twelve months,”36 nor did Dr. Rosenberry review Dr. Kraay’s opinion of September 20,

2018 that discussed Parks“ ’severe deformity of the bilateral hips with severe disability and

limitations.”37 In addition, the May 14, 2018 opinion of state agency reviewer Dr. Robert

Wysokinski, M.D., also did not consider Dr. Kraay’s evidence.38

       Equally significant, the ALJ, in his review of the evidence, essentially skips a year

from Parks being discharged from physical therapy in February 2018 to referencing




34
   Id. at 14-15.
35
   Tr. at 83-91.
36
   Id. at 411.
37
   Id. at 421.
38
   Id. at 93-102.

                                             6
         Case: 5:20-cv-00634-SL Doc #: 23 Filed: 04/28/21 7 of 9. PageID #: 670




examination notes of December 2018 and February 2019, or after the right hip replacement,

that the ALJ found to show “normal gait” and a pain management plan.39

         Given what the record clearly shows took place during that year between February

2018 and February 2019, the ALJ’s failure to adequately address these events means that

his analysis is not supported by substantial evidence. Further, his reliance on the state

agency reviewers who were also ignorant of events over a critical year-long period also

means his reliance on these opinions also lacked the support of substantial evidence.

         That said, it is impossible to ascertain on judicial review if Parks did or did not meet

Listing 1.02A. Dr. Kraay’s notes of September 2018 recording that Parks arrived in a

wheelchair for his appointment and referencing the “severe deformity” of his hips, with

accompanying “severe disability and limitation,” leave unanswered the question of whether

Parks’s condition met the listing. The fact, as noted above, that neither state agency

reviewer had the benefit of nearly a year’s worth of significant evidence in this regard,

means that the ALJ cannot simply rely on their outdated opinions to determine if the listing

was met.

         My observations as to the question of meeting the listing apply with equal force to

the issue of whether the RFC was properly supported.

         The evidence is that Parks’s right hip replacement of December 2018 appears to

have had positive effects. In particular, the follow-up examination of January 16, 2019



39
     Id. at 18-19.

                                                7
      Case: 5:20-cv-00634-SL Doc #: 23 Filed: 04/28/21 8 of 9. PageID #: 671




notes that Park could ambulate using a cane for short distances and that, as he progressed,

he could resume or add to activities of daily living without the use of an abduction brace.40

All this improvement was apparently the case even though Parks still needed a left hip

replacement.41. This suggests the possibility of a finding of a closed period of disability

based upon the medical evidence pre and post Parks’s total right complex hip replacement

in December of 2018.42

                                        Conclusion

       Accordingly, for the reasons stated, the decision of the Commissioner is reversed

and the matter remanded for further proceedings consistent with this opinion. In that regard,

the ALJ on remand is directed to re-examine the question of whether Listing 1.02A was

met some time after February 2018, as well as if, with appropriate consideration of the

evidence from February 2018 forward, the current RFC is supported by substantial

evidence. In addition, on remand the ALJ should explore whether the evidence supports a

closed period of disability.

       IT IS SO RECOMMENDED.

Dated: April 28, 2021                             s/William H. Baughman Jr.
                                                  United States Magistrate Judge


40
    Id. at 460.
41
    Id. at 460.
42
    The introductory language to Listing §1.02A defines “the inability to walk effectively,”
in part as “the inability to walk a block at a reasonable pace on rough or uneven surfaces.
. . .” Given the observations in Dr. Kraay’s treatment notes in September of 2018,
clinical evidence exists in the record supporting the argument that Parks did not have the
ability to walk effectively prior to his surgery.

                                             8
      Case: 5:20-cv-00634-SL Doc #: 23 Filed: 04/28/21 9 of 9. PageID #: 672




                                        Objections

       Any objections to this Report and Recommendation must be filed with the Clerk of

Courts within fourteen (14) days of receipt of this notice. Failure to file objections within

the specified time waives the right to appeal the District Court’s order.43




43
  See United States v. Walters, 638 F.2d 947 (6th Cir. 1981). See also Thomas v. Arn,
474 U.S. 140 (1985), reh g denied, 474 U.S. 1111 (1986).


                                              9
